On rehearing.
Marr, J.
The endorsed note is simply the evidence of a contract of suretyship, an accessorial contract by which, to the extent of $2,000, Dufour undertook to secure to Nalle & Cammack the $3,000 which was the fixed limit of the amount to be advanced Generes. It was not in the power of Nalle & Cammack, nor in the power of Generes to make it a contract to secure any part of any larger sum which they might choose to voluntarily advance to Generes.

Judgment affirmed.

Spencer, J., adheres to his dissent, and White, J., who was appointed in the interim between the two hearings, concurred with Spencer, J.